Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In response to a restriction requirement mailed on 08/30/2022, the Applicant elected Group I (display module) encompassing claims 1-18 without traverse on 10/27/2022. Non-elected Group II encompassing claims 19-25 has been withdrawn from examination. Elected claims 1-18 are examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
Three information disclosure statements submitted on 10/19/2020 ("10-19-20 IDS"), 11/05/2020 ("11-05-20 IDS") and 01/29/2021 ("01-29-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 10-19-20 IDS, 11-05-20 IDS and 01-29-21 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY MODULE HAVING ADHESIVE LAYER WITH RECESSED AND INCLINED LATERAL SURFACES AND[[,]] DISPLAY APPARATUS INCLUDING THE SAME[[, AND METHOD OF MANUFACTURING THE DISPLAY APPARATUS]]

Claim Objections
Claim 8 is objected to because of the following informalities: Please consider replacing "is contact with the polyimide substrate" with "in contact with the polyimided substrate" or "contacts the polyimide substrate."
	Appropriate correction is required.

A. Prior-art rejections based on Yug
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0102480 A1 to Yug et al. ("Yug") (cited in the 01-29-21 IDS). 
Fig. 12 of Yug has been annotated and Fig. 5 of Yug has been provided to support the rejections below: 
[AltContent: textbox (LS3)]	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (LS1)][AltContent: arrow][AltContent: textbox (LS2)][AltContent: textbox (100)][AltContent: ]
    PNG
    media_image1.png
    269
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    479
    media_image2.png
    Greyscale

	
	Regarding independent claim 1, Yug teaches a display module (see Fig. 12 for example; see also Fig. 5; para [0093] - "Referring to FIG. 5, the pixels 120 and the wiring lines P may be disposed in each of the plurality of display panel regions 10a provided on the second substrate 1100."; para [0094] - "The display region AA and the non-display region NA may be included in each of the display panel regions 10a."; para [0097] - "In each of the non-display regions NA...") comprising:
	a display panel 100 or 150, 1100 (para [0113] - "a plurality of display panels 100"; Fig. 7 shows the display panels 100 that include the display unit 150 and the second substrate 1100. Fig. 12 shows the display unit 150 and the second substrate 1100. Therefore, the display unit 150 and the second substrate 1100 together constitute a display panel 100.) including a plurality of pixels 120 (Referring to FIG. 3, the display panel 100...may include a substrate 110 or 150, 1100, a plurality of pixels 120, and an encapsulation layer 130."; Referring to FIG. 5, the pixels 120 and the wiring lines P may be disposed in each of the plurality of display panel regions 10a provided on the second substrate 1100.");
	a carrier panel 2000 (para [0084] - "A first substrate 2000") on a rear surface (interface between the second substrate 1100 and adhesive 4100) of the display panel 100 or 150, 1100; and
	an adhesive layer 4100 (para [0092] - "The adhesive layer 4100 may correspond to the first adhesive layer 410 illustrated in FIGS. 1 to 3. Therefore, in an exemplary embodiment, the adhesive layer 4100 may include a transparent adhesive material with relatively high transmittance such as the silicon adhesive, the acryl adhesive, the PSA, the OCA, and the OCR.") disposed between the display panel 100 or 150, 1100 and the carrier panel 2000, wherein the adhesive layer 4100 is in contact with the carrier panel 2000,
	wherein lateral surfaces LS1s of the adhesive layer 4100 (Fig. 12 as annotated above shows one lateral surface LS1. Since Fig. 5 shows three display panel regions 10a, there are three lateral surfaces LS1s.) are recessed (orthogonal projection of the lateral surfaces LS2s does not overlap the orthogonal projection of the lateral surfaces LS1s.) from lateral surfaces LS2s (Fig. 12 as annotated above shows one lateral surface LS2. Since Fig. 5 shows three display panel regions 10a, there are three lateral surfaces LS2s.) of the carrier panel 2000.
	Regarding claim 2, Yug teaches a portion of the rear surface of the display panel 100 or 150, 1110 that is exposed through the adhesive layer 4100 beyond CS1.
	Regarding claim 3, Yug teaches the lateral surfaces LS2s of the carrier that have inclined surfaces with respect to the rear surface of the display panel 100. 
	Regarding claim 4, Yug teaches lateral surfaces LS1s of the display panel 100 or 150, 1100 that are aligned with the inclined surfaces LS2s when viewed in cross section (see Fig. 12 as annotated above.).
	Regarding claim 7, Yug teaches the adhesive layer 4100 that includes an optical clear adhesive (para [0092] - "The adhesive layer 4100 may correspond to the first adhesive layer 410 illustrated in FIGS. 1 to 3. Therefore, in an exemplary embodiment, the adhesive layer 4100 may include a transparent adhesive material with relatively high transmittance such as the silicon adhesive, the acryl adhesive, the PSA, the OCA, and the OCR.").
	Regarding claim 8, Yug teaches the display panel 100 or 150, 1100 that includes a polyimide substrate 1100 (para [0091] - "...the second substrate 1100 may include polyimide so as to be flexibly bent or folded, for example."), and
	the adhesive layer 4100 that is contact with the polyimide substrate 1100. 
	Regarding claim 9, Yug teaches a protrusion portion 220 (para [0058] - "second sub-region 220") protruding from a rear surface of the carrier panel 2000 when viewed on the rear surface of the display panel 100 or 150, 1100. 
	Regarding claim 10, Yug teaches when viwed on the rear surface of the display panel 100 or 150, 1100, the protrusion portion 200 is disposed along the lateral surfaces LS2 of the carrier panel 2000. 
	Regarding independent claim 11, Yug teaches a display apparatus (see Fig. 12 for example; see also Fig. 5; para [0093] - "Referring to FIG. 5, the pixels 120 and the wiring lines P may be disposed in each of the plurality of display panel regions 10a provided on the second substrate 1100."; para [0094] - "The display region AA and the non-display region NA may be included in each of the display panel regions 10a."; para [0097] - "In each of the non-display regions NA...") comprising:
	a display panel 100 or 150, 1100 (para [0113] - "a plurality of display panels 100"; Fig. 7 shows the display panels 100 that include the display unit 150 and the second substrate 1100. Fig. 12 shows the display unit 150 and the second substrate 1100. Therefore, the display unit 150 and the second substrate 1100 together constitute a display panel 100.) including a plurality of pixels 120 (Referring to FIG. 3, the display panel 100...may include a substrate 110 or 150, 1100, a plurality of pixels 120, and an encapsulation layer 130."; Referring to FIG. 5, the pixels 120 and the wiring lines P may be disposed in each of the plurality of display panel regions 10a provided on the second substrate 1100.");
	a lower protective panel 2000 (para [0084] - "A first substrate 2000") on a rear surface (interface between the second substrate 1100 and adhesive 4100) of the display panel 100 or 150, 1100; and
	an adhesive layer 4100 (para [0092] - "The adhesive layer 4100 may correspond to the first adhesive layer 410 illustrated in FIGS. 1 to 3. Therefore, in an exemplary embodiment, the adhesive layer 4100 may include a transparent adhesive material with relatively high transmittance such as the silicon adhesive, the acryl adhesive, the PSA, the OCA, and the OCR.") between the display panel 100 or 150, 1100 and the lower protective panel 2000, wherein 
	lateral surfaces LS3s the display panel 100 or 150, 1100 (Fig. 12 as annotated above shows one lateral surface LS3. Since Fig. 5 shows three display panel regions 10a, there are three lateral surfaces LS3s.) that are inclined from lateral surfaces LS2s Fig. 12 as annotated above shows one lateral surface LS2. Since Fig. 5 shows three display panel regions 10a, there are three lateral surfaces LS2s.) of the lower protective panel 2000, and
	a portion of the rear surface of the display panel 100 or 150, 1100 is exposed through the adhesive layer 4100 (see Fig. 12) beyond CS1.
	Regarding claim 12, Yug teaches lateral surfaces LS2s (Fig. 12 as annotated above shows one lateral surface LS1. Since Fig. 5 shows three display panel regions 10a, there are three lateral surfaces LS1s.) of the adhesive layer 4100 that are recessed (orthogonal projection of the lateral surfaces LS2s does not overlap the orthogonal projection of the lateral surfaces LS1s.) from the lateral surfaces LS1s of the display panel 100 or 150, 1100. 
	Regarding claim 13, Yug teaches the display panel 100 or 150, 1100 that includes a substrate 1100 and an organic light-emitting device 150 (para [0128] - "display unit 150"; para [0053] - "...the display panel 100 may be...an organic light emitting display ('OLED')...") on the substrate 1100. 
	Regarding claim 14, Yug teaches the substrate 1100 includes a polyimide (para [0091] - "...the second substrate 1100 may include polyimide so as to be flexibly bent or folded, for example.").
	Regarding claim 16, Yug teaches the display panel 100 or 150, 1100 that is foldable around a folding axis extending in a predetermined direction (para [0088] - "...the first substrate 2000 may include a flexible material so as to be bent or folded..."; para [0091] - "...the second substrate 1100 may include a flexible material so as to be bent or folded...").

B. Prior-art rejections based on Kim
Claim Rejections - 35 USC § 102  
Claims 1-3, 7-11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0324060 A1 to Kim et al. ("Kim").
Fig. 9 of Kim has been annotated to support the rejections below: 
[AltContent: textbox (LS3)][AltContent: textbox (LS2)][AltContent: textbox (LS1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    355
    510
    media_image3.png
    Greyscale


	Regarding independent claim 1, Kim teaches a display module (viewing Fig. 9 upside down for example) comprising:
	a display panel DP (para [0093] - "In the embodiment illustrated in FIG. 9, the display panel DP may be an organic light emitting display panel. The display panel DP may include a base member SUB, a device layer OEL, and an encapsulation layer ECL.") including a plurality of pixels (para [0095] - "The device layer OEL may include display elements."; an organic light emitting display panel more likely than not includes more than on pixel. Otherwise, the organic light emitting display panel would function as a flash light and not a display having display elements.);
	a carrier panel WB or WP (para [0039] - "a window member WP"; para [0050] - "The window member WP may include a base substrate WB and a blocking layer BL.") on a rear surface of the display panel DP; and
	an adhesive layer AP (para [0039] - "an adhesive member AP") disposed between the display panel DP and the carrier panel WB or WP, wherein the adhesive layer AP is in contact with the carrier panel WP,
	wherein opposing lateral surfaces LS1s of the adhesive layer AP are recessed from opposing lateral surfaces LS2s of the carrier panel WB or WP. 
	Regarding claim 2, Kim teaches a portion of the rear surface of the display panel DP that is exposed through the adhesive layer AP (see Fig. 9).
	Regarding claim 3, Kim teaches the later surfaces LS2s of the carrier panel WB or WP have inclined surfaces with respect to the rear surface of the display panel DP (see Fig. 9). 
	Regarding claim 7, Kim teaches the adhesive layer AP (para [0046] - "The adhesive member AP which is the optical transparent layer may be provided in the form of an optical clear adhesive (OCA) or an optical clear resin (OCR).") that includes at least one of an optical clear adhesive and an optical clear resin.
	Regarding claim 8, Kim teaches the display panel DP that includes a polyimide substrate SUB (para [0094] - "The base member SUB may include at least one of polyimide (PI)..."), and
	the adhesive layer AP is indirectly in contact with the polyimide substrate SUB. 
	Regarding claim 9, Kim teaches a protrusion portion BL (para [0050] - "blocking layer BL") protruding from a rear surface of the carrier panel WB when viewed on the rear surface of the display panel DP. 
	Regarding claim 10, Kim teaches when viewed on the rear surface of the display panel DP, the protrusion portion BL is disposed along the lateral surfaces LS2 of the carrier panel WB. 

	Regarding independent claim 11, Kim teaches a display apparatus (viewing Fig. 9 upside down for example) comprising:
	a display panel DP (para [0093] - "In the embodiment illustrated in FIG. 9, the display panel DP may be an organic light emitting display panel. The display panel DP may include a base member SUB, a device layer OEL, and an encapsulation layer ECL.") including a plurality of pixels (para [0095] - "The device layer OEL may include display elements."; an organic light emitting display panel more likely than not includes more than on pixel. Otherwise, the organic light emitting display panel would function as a flash light and not a display having display elements.);
	a lower protective panel WB or WP (para [0039] - "a window member WP"; para [0050] - "The window member WP may include a base substrate WB and a blocking layer BL.") on a rear surface of the display panel DP; and
	an adhesive layer AP (para [0039] - "an adhesive member AP") between the display panel DP and the lower protective panel WB or WP,
	wherein 
	opposing lateral surfaces LS3s of the display panel are inclined (the lateral surface LS3 is inclined relative to the lateral surface LS1.) from the opposing lateral surfaces LS2s of the lower protective panel DP; and
	a portion of the rear surface of the display panel DP is exposed through the adhesive layer AP (see Fig. 9).
	Regarding claim 13, Kim teaches the display panel DP that includes a substrate SUB and an organic light-emitting device OEL on the substrate SUB. 
	Regarding claim 14, Kim teaches the substrate SUB that includes polyimide (para [0094]).
	Regarding claim 16, Kim teaches the display panel DP that is foldable around a folding axis extending in a predetermined direction (para [0042] - "The display panel DP may be flexible. The term 'flexible' indicates a property of being bendable, and may encompass various degrees of bendability from a completely foldable structure...").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of an examiner's assertion of official notice. 
	Regarding claim 15, Kim teaches the lower protective panel WP that may include a functional layer provided on the base substrate WB, the functional layer that "may be a hard coating layer, anti-fingerprint coating layer or the like." (para [0053]). Kim also teaches that the lower protective panel WP may "include a frame disposed to surround the periphery of the base substrate WB." (para [0054).
	Kim does not disclose that the functional layer or the frame that includes a metal.
	Examiner asserts an official notice of the fact that a function layer such as a hard coating layer and anti-fingerprint coating layer or a frame is well known in the art to be made of a metal. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Kim by employing metal in forming a functional layer such as a hard coating layer and anti-fingerprint coating layer or forming a frame as taught by the examiner's assertion of official notice with a reasonable expectation of successfully providing the function of serving as a hard coating layer, anti-fingerprint coating layer and/or a frame, because metals is a common material used in the manufacture of display devices and “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 5 and intervening claim 3 or (ii) claim 5 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 3.
Claim 6 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 5. 
Claim 17 is objected to, but would be allowable if (i) its base claim 11 is amended to include all of the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 11.
Claim 18 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patent No. US 9,827,753 B2 to Son et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 November 2022

	

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status